Case 2:12-cv-00201-MOB-MKM ECF No. 219 filed 10/29/18                     PageID.3802       Page 1 of 6




                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 IN RE AUTOMOTIVE PARTS ANTITRUST
                                                             CASE NO. 12-MD-02311
 LITIGATION
                                                             HON. MARIANNE O. BATTANI

 In Re: INSTRUMENT PANEL CLUSTERS

 THIS RELATES TO:
 ALL DIRECT PURCHASER ACTIONS                                2:12-cv-00201-MOB-MKM


        SETTLEMENT CLASS COUNSEL’S REPORT ON DISSEMINATION
   OF NOTICE OF PROPOSED PLAN FOR DISTRIBUTION OF NIPPON SEIKI AND
   YAZAKI SETTLEMENT FUNDS AND REQUESTS FOR ATTORNEYS’ FEES AND
    EXPENSES AND INCENTIVE PAYMENT AND CLASS MEMBERS’ RESPONSE

        Settlement Class Counsel submit the following report concerning the dissemination of notice

 pursuant to this Court's Order dated July 27, 2018 (2:12-cv-0201, Doc. No. 208) (the “Notice

 Order”), and Settlement Class members’ response to the notice program. As described more fully

 below, notice was mailed to 351 potential Settlement Class members and published in accordance

 with the Notice Order. No objections were filed to the proposed plan for distribution of settlement

 funds, to Settlement Class Counsel’s request for an award of attorneys’ fees and reimbursement of

 litigation costs and expenses, or to the request for an incentive payment to the Class Representative.

        Settlement Class Counsel respectfully submit that the complete absence of objections

 militates strongly in favor of the proposed plan for distribution of settlement funds, and the requests

 for attorneys’ fees and litigation costs and expenses, and an incentive payment.
Case 2:12-cv-00201-MOB-MKM ECF No. 219 filed 10/29/18                    PageID.3803        Page 2 of 6




 I.     DISSEMINATION OF NOTICE TO THE CLASS

        Pursuant to the Court’s Notice Order, on August 16, 2018 Epiq Class Action & Claims

 Solutions, Inc. (“Epiq”), the Notice and Claims Administrator retained by Direct Purchaser Plaintiff,

 mailed 351 copies of the Notice of Hearing on Proposed Plan of Distribution of Settlement Fund,

 and Settlement Class Counsel's Requests for an Award of Attorneys' Fees and Expenses and an

 Incentive Payment to the Class Representative, and Claim Form (the “Notice”), to potential

 Settlement Class members by first class mail, postage prepaid. Declaration of Ryan Kao, Senior

 Project Manager for Epiq. Exhibit 1 at ¶ 6. Epiq also re-mailed returned notices for which updated

 addresses were obtained. Id. at ¶ 7. In addition, a copy of the Notice was (and remains) posted online

 at www.AutoPartsAntitrustLitigation.com/ipc, a website dedicated to this litigation. Id. at ¶ 9.

        Also in accordance with the Notice Order, the Summary Notice of Hearing on Proposed Plan

 of Distribution of Settlement Fund, and Settlement Class Counsel's Requests for an Award of

 Attorneys' Fees and Expenses and an Incentive Payment to the Class Representative (the “Summary

 Notice”) was published in the national edition of The Wall Street Journal and in Automotive News

 on August 27, 2018. Id. at ¶ 8.

        Notice to the Nippon Seiki and Yazaki Settlement Classes under Fed. R. Civ. P. 23 has,

 therefore, been provided as ordered by the Court.

 II.    ABSENCE OF OBJECTIONS TO THE PROPOSED DISTRIBUTION PLAN,
        AND REQUESTS FOR AN AWARD OF ATTORNEYS’ FEES AND EXPENSES
        AND AN INCENTIVE PAYMENT

        The Notice advised that any objection to the proposed plan for distribution, or to Settlement

 Class Counsel’s requests for an award of attorneys’ fees and litigation costs and expenses, or the
                                               2
Case 2:12-cv-00201-MOB-MKM ECF No. 219 filed 10/29/18                     PageID.3804       Page 3 of 6




 request for an incentive payment had to be filed with the Clerk by October 5, 2018, with copies

 mailed to Settlement Class Counsel and to counsel for Nippon Seiki and Yazaki.

        As of the date of the filing of this Report, no objection to the proposed plan for distribution

 of the Settlement Fund, the request for an award of attorneys' fees, litigation costs and expenses, or

 the request for an incentive payment to the Class Representative has been filed with the Court or

 received by Settlement Class Counsel.

 III.   THE REACTION OF MEMBERS OF THE SETTLEMENT CLASSES SUPPORTS
        APPROVAL OF THE PROPOSED PLAN FOR DISTRIBUTION AND THE
        REQUESTS FOR AN AWARD OF FEES AND EXPENSES AND AN INCENTIVE
        PAYMENT

        The reaction of the class has been recognized repeatedly by courts within this Circuit and

 elsewhere as a factor in evaluating the fairness, reasonableness, and adequacy of a proposed

 Settlement, and related matters. See, e.g., Sheick v. Auto. Component Carrier LLC, No. 2:09–cv–

 14429, 2010 WL 4136958, at *22 (E.D. Mich. Oct. 18, 2010) (“scarcity of objections – relative to

 the number of class members overall – indicates broad support for the settlement among Class

 Members.”); In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 527 (E.D. Mich. 2003) (“That the

 overwhelming majority of class members have elected to remain in the Settlement Class, without

 objection, constitutes the ‘reaction of the class,’ as a whole, and demonstrates that the Settlement is

 ‘fair, reasonable, and adequate.’”); In re Delphi Corp. Sec., Deriv. & “ERISA” Litig., 248 F.R.D.

 483, 499 (E.D. Mich. 2008) (small number of opt-outs or objections is indicative of the adequacy of

 the settlement).

        Individual notice was mailed to 351 potential Settlement Class members identified by

 Defendants, published in Automotive News and in The Wall Street Journal, and posted on-line. The

                                               3
Case 2:12-cv-00201-MOB-MKM ECF No. 219 filed 10/29/18                       PageID.3805       Page 4 of 6




 total absence of objections militates strongly in favor of approval of the proposed plan for

 distribution of settlement funds, the requests for attorneys’ fees, litigation costs and expenses, and an

 incentive payment to the Class Representative.

 IV.     REQUEST FOR AN AWARD OF ATTORNEYS’ FEES

         As of July 31, 2018, Plaintiff’s Counsel’s lodestar, based upon historical rates, was

 $9,868,766.32. Direct Purchaser Plaintiffs’ Memorandum in Support of Its Motion for an Award of

 Attorney’s Fees, Litigation Costs and Expenses, and Incentive Payment to the Class Representative,

 at 8 (the “Fee Brief”) (2:12-cv-0201, Doc. No. 218). Since that date, Plaintiff’s Counsel have

 continued their efforts on behalf of the Settlement Classes by, among other things, drafting the final

 settlement fund distribution submission and overseeing the dissemination of notice to members of

 the Settlement Class in accordance with the Notice Order. As a result of this continued effort, as of

 September 30, 2018, Plaintiff’s Counsel’s combined lodestar was $9,933,255.82. Were the Court to

 award a fee of 33⅓% of the $7,750,000 Settlement Amount, after deducting reimbursed costs and

 expenses in the amount of $213,264.80, the multiplier on the more current lodestar would be a

 negative lodestar multiplier of approximately .25.

 V.      CONCLUSION

         Based upon the foregoing, and for the reasons set forth in the Memorandum in Support of

 Direct Purchaser Plaintiff’s Motion for Approval of Proposed Plan for Distribution of the Nippon

 Seiki and Yazaki Settlement Funds (2:12-cv-0201, Doc. No. 217) and the Fee Brief, it is respectfully

 requested that the Court grant approval of the proposed plan for distribution of settlement funds, and

 the requests for attorneys’ fees, litigation costs and expenses and an incentive payment to the Class

 Representative.
                                                4
Case 2:12-cv-00201-MOB-MKM ECF No. 219 filed 10/29/18            PageID.3806     Page 5 of 6




 DATED: October 29, 2018                     Respectfully submitted,

                                             /s/David H. Fink
                                            David H. Fink (P28235)
                                            Darryl Bressack (P67820)
                                            FINK + ASSOCIATES LAW
                                            38500 Woodward Ave, Suite 350
                                            Bloomfield Hills, MI 48304
                                            Telephone: (248) 971-2500

                                            Interim Liaison Counsel

 Steven A. Kanner                           Joseph C. Kohn
 William H. London                          William E. Hoese
 Michael E. Moskovitz                       Douglas A. Abrahams
 FREED KANNER LONDON                        KOHN, SWIFT & GRAF, P.C.
   & MILLEN LLC                             1600 Market Street, Suite 2500
 2201 Waukegan Road, Suite 130              Philadelphia, PA 19103
 Bannockburn, IL 60015                      Telephone: (215) 238-1700
 Telephone: (224) 632-4500

 Gregory P. Hansel                          Eugene A. Spector
 Randall B. Weill                           William G. Caldes
 Michael S. Smith                           Jonathan M. Jagher
 PRETI, FLAHERTY, BELIVEAU                  Jeffrey L. Spector
  & PACHIOS LLP                             SPECTOR ROSEMAN & KODROFF, P.C.
 One City Center, P.O. Box 9546             1818 Market Street, Suite 2500
 Portland, ME 04112-9546                    Philadelphia, PA 19103
 Telephone: (207) 791-3000                  Telephone: (215) 496-0300

            Interim Co-Lead Class Counsel and Settlement Class Co-Lead Counsel




                                        5
Case 2:12-cv-00201-MOB-MKM ECF No. 219 filed 10/29/18                   PageID.3807      Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2018, I electronically filed the foregoing paper with

 the Clerk of the court using the ECF system which will send notification of such filing to all

 counsel of record registered for electronic filing.

                                                       FINK + ASSOCIATES LAW

                                                       By: /s/Nathan J. Fink
                                                       David H. Fink (P28235)
                                                       Darryl Bressack (P67820)
                                                       Nathan J. Fink (P75185)
                                                       38500 Woodward Ave; Suite 350
                                                       Bloomfield Hills, MI 48304
                                                       Telephone: (248) 971-2500
                                                       nfink@finkandassociateslaw.com




                                               6
